J-A27001-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: L.R.J.P., A            :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: T.T., MOTHER                    :
                                               :
                                               :
                                               :
                                               :   No. 957 EDA 2019

               Appeal from the Orders Entered February 27, 2019
      In the Court of Common Pleas of Philadelphia County Family Court at
                        No(s): CP-51-AP-0001013-2016,
                           FID: 51-FN-001755-2014

    IN THE INTEREST OF: J.M.C.P., A            :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: T.T., MOTHER                    :
                                               :
                                               :
                                               :
                                               :   No. 960 EDA 2019

               Appeal from the Orders Entered February 27, 2019
      In the Court of Common Pleas of Philadelphia County Family Court at
                        No(s): CP-51-AP-0001014-2016,
                           FID: 51-FN-001755-2014


BEFORE:      BOWES, J., SHOGAN, J., and STRASSBURGER, J.*

MEMORANDUM BY BOWES, J.:                              FILED JANUARY 24, 2020

        T.T. (“Mother”), appeals from the orders entered on February 27, 2019,

reinstating two decrees originally entered on May 2, 2017, that involuntarily


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A27001-19



terminated Mother’s parental rights to her sons, L.R.J.P. and J.M.C.P.1 After

careful review, we affirm.

       The relevant procedural and factual history are as follows. L.R.J.P. and

J.M.C.P. were born in August 2007 and December 2011, respectively. The

Philadelphia Department of Human Services (“DHS”) became involved with

the family in 2014, primarily due to allegations that L.R.J.P.’s and J.M.C.P.’s

sister, C.P., was sexually abused by several other siblings.2 N.T., 11/14/16,

at 13; DHS Exhibit 8, Report of Forensic Evaluation, 7/28/15, at 2-3. C.P.

was adjudicated dependent on August 8, 2014.3 Thereafter, DHS monitored

the conditions in the home, receiving additional reports that L.R.J.P. and

J.M.C.P. had inadequate housing, were truant, and lacked mental health,

medical, and dental treatment.          N.T., 11/14/16, at 13.   On December 24,

2015, L.R.J.P. and J.M.C.P. were adjudicated dependent. Following L.R.J.P.’s

and J.M.C.P.’s adjudication, the children remained in their home with DHS

providing in-home supervision. Id. at 61. On March 22, 2016, the trial court

transferred legal custody of L.R.J.P. and J.M.C.P. to DHS and ordered the

children to be placed in foster care.
____________________________________________


1 The trial court previously entered decrees involuntarily terminating the
parental rights of B.P. (“Father”), who is the father of L.R.J.P. and J.M.C.P.
Father appealed the involuntary termination of his parental rights. This Court
affirmed the decrees and Father is not a party to this appeal.

2 The record indicates that, in addition to their sister, C.P., L.R.J.P. and
J.M.C.P. have four brothers who are not parties to the these proceedings..

3Mother’s parental rights to C.P. were involuntarily terminated on September
13, 2016.

                                           -2-
J-A27001-19



      To assist in reunifying the family, DHS instituted a single case plan

(“SCP”). Mother’s objectives were to maintain visitation, remain drug free,

stabilize her mental health, attend parenting and domestic violence programs,

and obtain appropriate housing.     Id. at 15-17.    Additionally, Mother was

ordered to participate in substance abuse and mental health treatment. Id.

at 15. Mother made some progress towards complying with her goals. In

particular, Mother completed a domestic violence program and was consistent

with her visits. Id. at 14-15, 19. However, Mother initially failed to complete

a substance abuse or mental health program. Id. at 15-17. Further, she

failed to complete parenting classes or obtain appropriate housing. Id. at 17-

19.

      On October 26, 2016, DHS filed petitions to involuntarily terminate

Mother’s parental rights to L.R.J.P. and J.M.C.P. The trial court held hearings

on the petitions on November 14, 2016, February 16, 2017, March 10, 2017,

and May 2, 2017. During the proceedings, DHS presented the testimony of

Dr. William Russell, who completed parenting capacity evaluations, Jennifer

Rollins, the CUA case manager supervisor, and Dominique Bibbs, the CUA case

manager.    Mother did not testify.     Shannon Parker, Esquire, the court

appointed advocate for L.R.J.P. and J.M.C.P.’s, presented the testimony of

Jessica Spurgeon, a child advocate social worker.

      At the initial hearing on November 14, 2016, Ms. Bibbs offered

testimony regarding the family’s history with DHS, as well as Mother’s SCP

objectives and compliance.     Ms. Bibbs testified that Mother completed a

                                     -3-
J-A27001-19



domestic violence program at the Achieving Reunification Center (“ARC”), but

declined employment or housing services. N.T., 11/14/16, at 62. Ms. Bibbs

further testified that Mother enrolled in substance abuse and mental health

treatment, as well as parenting classes. Id. at 15-16. While in treatment,

Mother’s drug screens were negative. Id. at 16. However, Mother ended her

participation when she moved to Delaware in the summer of 2016. Id. at 15-

16.   Ms. Bibbs believed that Mother moved to Delaware because she was

evicted from her home.     Id. at 63.   Ms. Bibbs acknowledged that Mother

attended dual diagnosis treatment in Delaware, but stated that she had no

way of determining Mother’s progress. Id. at 16, 65-66. Ms. Bibbs testified

that Mother did not successfully complete a dual diagnosis program. Id. at

15. Overall, Ms. Bibbs considered Mother’s compliance as moderate. Id. at

22.

      With respect to visitation, Ms. Bibbs testified that Mother attended the

supervised visitations consistently. Id. at 19. She observed that L.R.J.P. and

J.M.C.P. know Mother as “mom,” and run to her in excitement. Id. at 20.

Further, Ms. Bibbs testified that L.R.J.P. and J.M.C.P. indicated a desire to go

home. Id. at 81. However, she also noted that L.R.J.P. and J.M.C.P. never

requested to contact Mother outside of the supervised visitations. Id. at 26.

At the time, Ms. Bibbs did not believe that Mother was ready to progress

beyond supervised visitation. Id. at 20. In support, Ms. Bibbs explained that

Mother was very emotional at visits and that the visits were reduced from

three hours to one hour due to Mother’s lack of control over L.R.J.P. and

                                     -4-
J-A27001-19



J.M.C.P. Id. at 67-68, 70. A further concern was that Mother acknowledged

that she filled L.R.J.P.’s prescription medication and then sold it on the street.

Id. at 71.

      Ms. Bibbs opined that reunification was not possible because Mother did

not have appropriate housing, did not complete a mental health or substance

abuse program, and did not successfully complete parenting classes. Id. at

27-28. Although Ms. Bibbs acknowledged that L.R.J.P. and J.M.C.P. have a

good relationship with Mother and are bonded with her, she believed that

Mother acted as a friend rather than a parent.        Id. at 29-30.    Ms. Bibbs

testified that L.R.J.P. and J.M.C.P. would suffer harm if Mother’s rights were

terminated, but that the harm would not be irreparable. Id. at 30-31.

      On February 16, 2017, Dr. Russell testified regarding the parenting

capacity evaluation he performed in April 2015.       N.T., 2/16/17, at 11-13.

Mother’s presentation at the evaluation caused Dr. Russell concern, as Mother

indicated that she suffered from stability issues, sleep disturbance, and

emotional instability.   Id. at 14-15.      Mother appeared for the interview

dressed inappropriately, and endorsed previous auditory hallucinations. Id.

at 27-28. Mother suggested that she experienced an unstable emotional state

over the course of her childhood, and had received prior mental health

treatment. Id. at 16-17. However, at the time of the evaluation, Mother was

receiving no mental health treatment or medication. Id. at 15.

      During the interview with Dr. Russell, Mother disclosed that she lost her

home to foreclosure, and that her only income came from social security

                                      -5-
J-A27001-19



benefits. Id. at 16. Mother also told Dr. Russell that, on occasion, parenting

her children was overwhelming for her.        Id. at 29.      Mother informed Dr.

Russell that she frequently left her children alone in the home. Id. at 16.

Further, Mother reported that she was fearful of Father, who was emotionally

and verbally abusive.      Id. at 14-15.     Mother also disclosed a history of

substance abuse involving marijuana. Id. at 13-14.

      Dr. Russell could not render a diagnosis because he believed that Mother

needed mental health treatment prior to receiving a definitive diagnosis. Id.

at 16-17.    Dr. Russell opined that Mother could not provide L.R.J.P. and

J.M.C.P. with safety and permanency at that time because of her substance

abuse, unstable housing, mental instability, and inappropriate supervision.

Id. at 17. However, Dr. Russell believed that Mother could provide stability

and safety if Mother followed his recommendations and obtained consistent

substance abuse and mental health treatment. Id. at 18.

      At the February 16, 2017 hearing, Jennifer Rollins, the CUA case

manager supervisor, provided an update on Mother’s progress. Ms. Rollins

testified that Mother’s compliance with the SCP was moderate. Id. at 46-47.

Ms. Rollins reported that Mother completed a parenting course. Id. at 45.

Further,    Mother      began   attending   mental   health     treatment,   albeit

inconsistently.   Id.    However, Mother was not receiving substance abuse

treatment. Id. With respect to Mother’s housing, Ms. Rollins testified that

Mother was homeless, but occasionally stayed with her sister. Id. at 45-46.




                                       -6-
J-A27001-19



      Ms. Rollins testified that Mother consistently attended her supervised

visitation. Id. at 46. Ms. Rollins did not recommend unsupervised visitation

because Mother became very emotional during the visits and could not safely

manage the children. Id. at 57-58. Based on her observation of Mother’s

deficient   parental   capacity,   Ms.   Rollins   testified   that   there   was   no

improvement in Mother’s parenting skills after Mother completed the

parenting program. Id. at 57. Additionally, Ms. Rollins opined that neither

L.R.J.P. nor J.M.C.P. would suffer irreparable harm if the trial court

involuntarily terminated Mother’s parental rights. Id. at 47.

      The trial court concluded the testimonial hearings on March 10, 2017.

Jessica Spurgeon, the child advocate social worker, testified that she became

involved with the family in August 2014. N.T., 3/10/17, at 12. Ms. Spurgeon

recalled that when she visited L.R.J.P. and J.M.C.P. in their home in December

2015, the home was dirty, L.R.J.P. and J.M.C.P. were running around

screaming, and Mother appeared dazed.          Id. at 13.      Mother informed Ms.

Spurgeon that she was overwhelmed and was not participating in therapy or

medication management. Id.

      As the case proceeded, Ms. Spurgeon discussed with L.R.J.P. and

J.M.C.P. what their preferred outcomes would be. L.R.J.P. expressed that he

wanted to go home with Mother and Father, but would be “okay” staying in

the foster home. Id. at 17. J.M.C.P. told Ms. Spurgeon, “I want to be where

I’m supposed to be.” Id. Ms. Spurgeon opined that involuntarily terminating

Mother’s parental rights met L.R.J.P.’s and J.M.C.P.’s best interests because

                                         -7-
J-A27001-19



Mother could not meet her SCP goals and provide for L.R.J.P.’s and J.M.C.P.’s

educational, mental health, and basic daily needs. Id. at 19. Ms. Spurgeon

believed that there would be no irreparable harm if Mother’s parental rights

were terminated, and that any potential harm could be mitigated by L.R.J.P.’s

and J.M.C.P.’s foster parent. Id. at 19-20.

       After the close of testimony, the trial court reconvened on May 2, 2017,

to deliver its findings of fact and conclusions of law on the record. The trial

court concluded that termination of Mother’s parental rights was appropriate

pursuant to 23 Pa.C.S. § 2511(a)(1), (2), (5), and (b). N.T., 5/2/17, at 8.

Further, the trial court determined that there would be no irreparable harm to

L.R.J.P. or J.M.C.P., and that there was no parental bond with Mother beyond

that of an acquaintance. Id. Accordingly, on May 2, 2017, the trial court

entered decrees involuntarily terminating Mother’s parental rights to L.R.J.P.

and J.M.C.P.4     The court also changed the permanent placement goals for

L.R.J.P. and J.M.C.P. to adoption. Mother timely filed notices of appeal and

concise statements of errors complained of on appeal.5



____________________________________________


4  The trial court, in its decree, also terminated Mother’s parental rights
pursuant to § 2511(a)(8). However, in its opinion, the trial court states that
it “did not terminate Mother’s parental rights pursuant to 23 Pa.C.S.A. §
2511(a)(8), although the Decree of Involuntary Termination of Parental Rights
as to Mother incorrectly lists 23 Pa.C.S.A. § 2511(a)(8) as a subsection for
the basis of termination.” Trial Court Opinion, 6/25/19, at 9.

5  Mother did not appeal the orders changing the permanent placement goals
of L.R.J.P. and J.M.C.P. to adoption.

                                           -8-
J-A27001-19



      By memorandum dated October 25, 2018, this Court vacated the

decrees involuntarily terminating Mother’s parental rights and remanded the

cases to the trial court.   In vacating the decrees, this Court concluded,

“nowhere in the certified record is there an indication that Attorney Parker

was serving in a dual role representing [L.R.J.P.’s and J.M.C.P.’s] best

interests and legal interests.”   Interest of L.R.J.P., No. 1664 EDA 2017,

unpublished memorandum at 9 (Pa.Super. filed Oct. 25, 2018). Further, there

was no indication that Attorney Parker met with or interviewed L.R.J.P. or

J.M.C.P. regarding their preferred outcomes. Id. at 9-10. Additionally, this

Court observed, “a conflict may have existed between counsel’s support of the

termination petition and [L.R.J.P.’s and J.M.C.P.’s] preferred outcome.” Id.

at 10. We instructed:

             On remand, the Family Court shall appoint separate legal-
      interests counsel for [L.R.J.P. and J.M.C.P.]. Such counsel must
      attempt to ascertain [L.R.J.P.’s and J.M.C.P.’s] preferred outcome
      as to Mother by directly interviewing [L.R.J.P. and J.M.C.P.],
      following their direction to the extent possible, and advocating in
      a manner that comports with [L.R.J.P.’s and J.M.C.P.’s] legal
      interests. Counsel should discern from [L.R.J.P. and J.M.C.P.]
      whether they prefer adoption by their foster parents if the
      adoptive family does not support continued contact with Mother.
      If [L.R.J.P. and J.M.C.P.] are unable to express clearly their
      position as to Mother or direct counsel’s representation to any
      extent, counsel shall notify the court. We observe that [L.R.J.P.
      and J.M.C.P.] may have differing preferred outcomes as to Mother,
      in which case counsel shall inform the court, and the court shall
      appoint additional legal-interests counsel, so that each child is
      represented separately, and conduct further proceedings
      consistent with this memorandum.

            Once a preferred outcome is identified, counsel shall notify
      the Family Court whether termination of Mother’s parental rights

                                     -9-
J-A27001-19


       is consistent with [L.R.J.P.’s and J.M.C.P.’s] legal interests. If
       [L.R.J.P.’s and J.M.C.P.’s] preferred outcome is consistent with the
       result of the prior termination proceedings, the court shall re-enter
       its May 2, 2017, orders as to Mother. If the preferred outcome is
       in conflict with the prior proceeding, the court shall conduct a new
       termination hearing as to Mother only to provide [L.R.J.P.’s and
       J.M.C.P.’s] legal counsel an opportunity to advocate on behalf of
       [L.R.J.P.’s and J.M.C.P.’s] legal interests. See T.M.L.M., 184 A.3d
       [585, 591 (Pa.Super. 2018)] (ordering that trial court shall
       conduct a new hearing only if it serves the “substantive purpose”
       of providing the child with the opportunity to advance his legal
       interests through new counsel).

             Orders vacated without prejudice to permit the Family Court
       to re-enter the original orders if a new termination hearing is not
       required. Case remanded for proceedings consistent with this
       memorandum. Jurisdiction relinquished.

Id. at 11-12.

       Upon remand, the trial court issued orders dated December 27, 2018,

appointing Attorney Neil Masciantonio as legal counsel for L.R.J.P. and J.M.C.P.

Orders, 12/27/18. The orders required Attorney Masciantonio to visit with

L.R.J.P.   and    J.M.C.P.    to   ascertain   their   preferred   outcomes.   Id.

Subsequently, the trial court held a hearing on February 27, 2019.6 Attorney

Masciantonio informed the trial court that he had met with L.R.J.P. and

J.M.C.P. approximately one month prior to the hearing. N.T., 2/27/19, at 20-

21. The trial court then permitted Attorney Masciantonio to disclose L.R.J.P.’s




____________________________________________


6 The record suggests that, in advance of the hearing, Mother’s counsel issued
subpoenas to have L.R.J.P. and J.M.C.P testify, which the trial court quashed
pursuant to a motion to quash filed by L.R.J.P.’s and J.M.C.P.’s guardian ad
litem, Attorney Shannon Sherwood. N.T., 2/27/19, at 5-16. Neither the
subpoenas nor the motion to quash is included in the certified record.

                                          - 10 -
J-A27001-19



and J.M.C.P.’s preferred outcomes over hearsay objections from Mother’s

counsel. Id. at 15-16, 21-24.

      Attorney Masciantonio disclosed that L.R.J.P. would like to stay in his

current foster home and that his preferred outcome would be adoption. Id.

at 21. Further, L.R.J.P. asserted that he would be “okay” if he could not visit

with Mother because the visits would be too sad. Id. at 22. Although Attorney

Masciantonio described J.M.C.P. as “all over the place,” J.M.C.P. eventually

expressed that his preferred outcome would also be adoption. Id. at 22-23.

      Following   Attorney   Masciantonio’s   presentation,   DHS’s   counsel,

Attorney Kathleen Kim, began to question the CUA representative, Rosezina

Moy, with regard to the permanency review hearing that the trial court

scheduled to occur contemporaneously.         Id. at 24.      Mother’s counsel

attempted to cross-examine Ms. Moy. Id. at 25-26. However, the trial court

precluded him from doing so, noting that L.R.J.P.’s and J.M.C.P.’s preferred

outcome was consistent with the prior termination of Mother’s parental rights,

and that it would reinstate the prior termination decrees. Id. For essentially

the same reason, the trial court rejected Mother’s request to present the

testimony of her other sons, and to mark trial exhibits. Id. at 26-29.

      On February 27, 2019, the trial court entered orders reinstating the

decrees involuntarily terminating Mother’s parental rights to L.R.J.P. and




                                    - 11 -
J-A27001-19



J.M.C.P.7 Mother filed separate notices of appeal and concise statements of

errors complained of on appeal, which we consolidated sua sponte.

       On appeal, Mother raises the following issues for our review:

       1. Whether the [t]rial [c]ourt erred in not allowing [a]bove
          [c]aptioned [m]inor [c]hildren to appear, in having granted
          (pursuant to Subpoena) the Opposition “Motion to Quash...”

       2. Whether the [t]rial [c]ourt erred in allowing into evidence the
          out of court remarks of [a]bove [c]aptioned [m]inor [c]hildren
          in that [L.R.J.P.’s and J.M.C.P.’s] testimony was presented to
          the [c]ourt through [L.R.J.P.’s and J.M.C.P.’s] [c]ounsel.

       3. Whether the [t]rial [c]ourt erred in terminating [Mother]’s
          parental rights (in that the decision had not been based on
          competent evidence).

       4. Whether the [t]rial [c]ourt erred in not allowing introduction
          into evidence certified . . . copies of prior Court Orders under
          No.’s DP-3318-2015 and DP-3319-2015, relating to [Mother]’s
          two other sons ([L.R.J.P.’s and J.M.C.P.’s] siblings); and
          moreover, not entertaining an Offer of Proof.

       5. Whether the [t]rial [c]ourt erred in not allowing the other
          siblings, who were referenced in “Item 4.,” and who had been
          present and were prepared to speak, to provide testimony;
          likewise also, not accepting any Offer of Proof.

       6. Whether the [t]rial [c]ourt . . . erred in not permitting the
          [c]aseworker (following her having been subject to direct
          examination) to be cross-examined by [Mother]’s Counsel.

Mother’s brief at 5 (italics omitted).




____________________________________________


7The orders reinstating the termination decrees are captioned “Continuance
Order.”

                                          - 12 -
J-A27001-19


      Mother’s issues pertain to the trial court’s evidentiary rulings.         The

standard of review of a trial court’s admission or exclusion of evidence is well

established:

            These matters are within the sound discretion of the trial
      court, and we may reverse only upon a showing of abuse of
      discretion or error of law. An abuse of discretion may not be found
      merely because an appellate court might have reached a different
      conclusion, but requires a result of manifest unreasonableness, or
      partiality, prejudice, bias, or ill-will, or such lack of support so as
      to be clearly erroneous. In addition, [t]o constitute reversible
      error, an evidentiary ruling must not only be erroneous, but also
      harmful or prejudicial to the complaining party.

Jacobs v. Chatwani, 922 A.2d 950, 960 (Pa.Super. 2007).

      As Mother’s first, second, and third issues are interrelated, we address

them collectively. In her first issue, Mother argues that the trial court should

have permitted her to present the testimony of L.R.J.P. and J.M.C.P. Mother’s

brief at 11. She argues that the record evidence suggested that L.R.J.P. and

J.M.C.P. were excited to see Mother at the supervise visitation and expressed

a desire to go home. Id. Further, Mother observes that there was no evidence

that L.R.J.P. or J.M.C.P. would suffer trauma if required to testify about their

preferences.   Id.   In her second and third issues, Mother argues that the

testimony of Attorney Masciantonio regarding L.R.J.P.’s and J.M.C.P.’s

preferred outcomes constituted inadmissible hearsay, and that Attorney

Masciantonio should have visited L.R.J.P. and J.M.C.P. on more than one

occasion. Id. at 12-13.

      Here, the trial court concluded that it did not err, reasoning:


                                      - 13 -
J-A27001-19


      When a child has a preferred outcome that is ascertainable,
      counsel, that is representing the child’s legal interest, should place
      on the record the child’s preferred outcome, after appropriate
      consultation with the child. In re K.R., 200 A.3d 969, 985 (Pa.
      Super. 2018). The Superior Court of Pennsylvania has previously
      determined that they “... do not believe that the Supreme Court
      of Pennsylvania would mandate that children in these hearings
      must testify under the rationale that it would otherwise be
      permitting inadmissible hearsay. Such a decision would likely
      cause additional distress and long-lasting, if not permanent,
      emotional impact on children.          Such a mandate appears
      inconsistent with the Supreme Court’s directive in the L.B.M.
      case, which imposes the utilization of child-directed legal counsel.”
      In re B.J.Z., [207 A.3d 914] (Pa. Super. Apr. 4, 2019).

Trial Court Opinion, 6/25/19, at 20-21. For the following reasons, we agree.

      In In re B.J.Z., supra, this Court rejected arguments nearly identical

to Mother’s.   In In re B.J.Z., the trial court involuntarily terminated the

parental rights of the father and, on appeal, the father argued, inter alia, that

the trial court erred by allowing the children’s legal counsel to convey the

children’s preferred outcome to the court. Id. at 917. The father argued that,

by doing so, the trial court improperly allowed inadmissible hearsay. Id. The

father further argued that the trial court erred when it failed to speak to the

children directly or allow the father to question the children. Id. This Court

rejected the father’s arguments, holding that the trial court did not err “in

allowing [the c]hildren’s legal interest-counsel to provide the court with

information as to [the c]hildren’s position on the question of parental

termination.” Id. at 920. Moreover, this Court concluded, “testimony as to

what a child tells other people is admissible in order to establish that child’s

mental state at the time he or she made the comment.” Id. at 920, citing In


                                     - 14 -
J-A27001-19


re Child M., 681 A.2d 793, 800 (Pa.Super. 1996).           Further, this Court

observed that it has “declined to create a requirement that ‘would entitle a

natural parent to force an abused child to testify in an involuntary termination

proceedings.’” In re B.J.Z., supra at 920.

      Moreover, with respect to the appointment of legal counsel, our

Supreme Court, in In re Adoption of L.B.M., 161 A.3d 172, 183 (Pa. 2017)

(plurality), held that 23 Pa.C.S. § 2313(a) requires that counsel be appointed

to represent the legal interests of any child involved in contested involuntary

termination proceedings. The Court noted that legal interests are synonymous

with the child’s preferred outcome, but the child’s best interests are

determined by the court. Id. “When a child has a preferred outcome that is

ascertainable, counsel representing a child’s legal interests, after appropriate

consultation with the child, should place on the record the child’s preferred

outcome.” In re: K.R., 200 A.3d 969, 985–86 (Pa.Super. 2018).

      Our review of the record confirms that the trial court did not abuse its

discretion in denying Mother’s request to call L.R.J.P. and J.M.C.P. as

witnesses.    While Mother argues that the children would not have been

traumatized by testifying, the trial court acted within its discretion by not

requiring L.R.J.P. and J.M.C.P. to testify directly regarding their preferred

outcomes.     Consistent with our remand directive, Attorney Masciantonio

adequately conveyed L.R.J.P.’s and J.M.C.P.’s preferences to the trial court.

In this vein, we reject Mother’s argument that Attorney Masciantonio was


                                     - 15 -
J-A27001-19


required to meet with L.R.J.P. and J.M.C.P. more than once.             Attorney

Masciantonio’s representation satisfied the specific requirements of our

remand order as he met with his clients, discerned their preferred outcomes,

and conveyed those preferences to the trial court. That is precisely what he

was instructed to do. Discerning no error of law or abuse of discretion, we

conclude that Mother’s first, second, and third issues lack merit.

      In her fourth and fifth issues, which we address together, Mother

contends that the trial court erred by precluding her from introducing orders

concerning to the unrelated dependency cases involving L.R.J.P.’s and

J.M.C.P.’s siblings, and by precluding those siblings from testifying at the

remand hearing.     Mother’s brief at 13-15.     Mother infers that this failure

constitutes a denial of due process.      Id. at 13-14.    She asserts that the

unrelated dependency orders demonstrate that she satisfied all of her SCP

goals that were created in that case, and that the findings of dependency as

to those children were discharged. Id. at 14. Similarly, Mother contends that

the trial court erred by failing to allow L.R.J.P.’s and J.M.C.P.’s siblings to be

called as witnesses concerning their contact with L.R.J.P. and J.M.C.P. Id. at

15.

      Mother’s arguments relate to the scope of the remand hearing. The

following principles apply.

           The issue of whether a trial court properly interpreted the
      scope of a remand order is a matter of law. See In re Lokuta,
      608 Pa. 223, 11 A.3d 427, 438 (2011), cert. denied, 565 U.S. 878,
      132 S. Ct. 242, 181 L. Ed. 2d 138 (2011). As in all appeals raising

                                     - 16 -
J-A27001-19


      matters of law, “our standard of review is de novo, and our scope
      of review is plenary.” Schwartz v. Rockey, 593 Pa. 536, 932
A.2d 885, 891 (2007).

             “[A] trial court has an obligation to comply scrupulously,
      meticulously, and completely with an order of [the appellate
      court] remanding a case to the trial court.” Commonwealth v.
      Williams, 877 A.2d 471, 474 (Pa. Super. 2005), appeal denied,
      586 Pa. 770, 895 A.2d 1261 (2006) (citation omitted). The trial
      court is required to “strictly comply with the mandate of the
      appellate court.” Id. at 474–75 (citation omitted). Issues not
      included in the mandate cannot be considered by the trial court.
      See id. at 475.

Carmen Enterprises, Inc. v. Murpenter, LLC, 185 A.3d 380, 389

(Pa.Super. 2018); see also Commonwealth v. Null, 186 A.3d 424, 429

(Pa.Super. 2018) (holding that the trial court erred in referring the parties to

mediation because this Court only remanded for the “[trial] court to consider

whether the fine was excessive, to decide whether additional evidence is

necessary, and to enter a new order.”).

      Here, the trial court noted that the hearing on February 27, 2019 was

initially limited to determining the legal interests of L.R.J.P. and J.M.C.P. N.T.,

2/27/19, at 8-9. Accordingly, after ascertaining that L.R.J.P.’s and J.M.C.P.’s

legal interests comported with the prior termination decrees, the trial court

rejected Mother’s attempt to introduce additional testimony or evidence

concerning the termination of her parental rights, noting that the remand

hearing was for “a limited purpose.” Id. at 26-28. Again, we agree.

      Instantly, this Court vacated the prior termination decrees and

remanded with specific instructions. First, this Court required the trial court


                                      - 17 -
J-A27001-19


to appoint legal counsel for L.R.J.P. and J.M.C.P., and instructed legal counsel

to meet with L.R.J.P. and J.M.C.P. to determine their preferred outcomes. If

the children’s preferences were consistent with the termination of parental

rights, the court was directed to reinstate the prior decree.       Interest of

L.R.J.P., No. 1664 EDA 2017, unpublished memorandum at 11 (Pa.Super.

filed Oct. 25, 2018). Further, “Once a preferred outcome is identified, counsel

shall notify the Family Court whether termination of Mother’s parental rights

is consistent with [L.R.J.P.’s and J.M.C.P.’s] legal interests. If [L.R.J.P.’s and

J.M.C.P.’s] preferred outcome is consistent with the result of the prior

termination proceedings, the court shall re-enter its May 2, 2017, orders as

to Mother.” Id. at 12.

      While Mother couches her argument as one involving due process, “Due

process requires nothing more than adequate notice, an opportunity to be

heard, and the chance to defend oneself in an impartial tribunal having

jurisdiction over the matter.” In re J.N.F., 887 A.2d 775, 781 (Pa.Super.

2005).   Here, Mother received notice of the hearing, appeared, and was

represented by counsel.     However, the scope of the remand hearing was

limited to a determination of whether legal counsel had ascertained L.R.J.P.’s

and J.M.C.P.’s preferred outcomes, and whether their preferred outcomes

were consistent with the prior termination decrees.        Only if legal counsel

ascertained that L.R.J.P.’s or J.M.C.P.’s preferred outcomes were inconsistent

with the prior decrees did this Court permit the trial court to conduct a new


                                     - 18 -
J-A27001-19


hearing.   The trial court scrupulously complied with our prior order,

appropriately determined that the termination decrees should be reinstated,

and refused to take additional evidence. Upon review, based on the limited

issue to be decided on remand, we conclude that the trial court did not err in

denying Mother’s request to present witnesses or exhibits.

      In her sixth issue, Mother contends that the trial court erred by refusing

to permit Mother to cross-examine the CUA caseworker, Ms. Moy, during the

portion of the February 27, 2019 hearing that was relevant to the periodic

permanency review in the children’s the ongoing dependency cases. Mother’s

brief at 15. Mother argues that, even if the hearing was initially limited to

discerning the children’s respective legal interests, DHS’s questioning of Ms.

Moy on direct examination “opened the door,” to further inquiry and Mother

should have been permitted to cross-examine Ms. Moy. Id. Mother submits

that the failure to allow her to cross-examine Ms. Moy denied her due process.

Id.

      The trial court rejected Mother’s argument, observing:

            The hearing on February 27, 2019, included a hearing
      pursuant to the adoption docket as well as the dependency docket.
      The hearing pursuant to the adoption docket was limited in scope
      to address the matters on remand from the Superior Court of
      Pennsylvania. There was no matter remanded by the Superior
      Court of Pennsylvania regarding [L.R.J.P.’s and J.M.C.P.’s]
      dependency matter because Mother’s [c]ounsel never appealed
      the goal change on May 2, 2017.

Trial Court Opinion, 6/25/19, at 22.




                                       - 19 -
J-A27001-19


      In contrast to the remand hearing to determine whether a conflict exists

between the children’s legal interest and best interests, the purpose of the

permanency review hearing was to review the permanency plan for L.R.J.P.

and J.M.C.P., determine the date by which the goal of permanency might be

achieved, and consider whether placement continues to be best suited to the

safety, protection, and physical, moral, and mental welfare of L.R.J.P. and

J.M.C.P. See 42 Pa.C.S. § 6351(e)(1). Importantly, to the extent that Mother

retained her parental rights in this case pending the remand hearing and the

orders reinstating the termination decrees, the prior goal change order did not

divest Mother of standing under the Juvenile Act, which confers party status

to, inter alia, “parents of the juvenile whose dependency status is at issue.”

In the Intertest of L.C., II, 900 A.2d 378, 381 (Pa.Super. 2006) (concerning

right to attend and participate in dependency proceedings). Indeed, absent

an operative order terminating parental rights, the effect of the 2017 goal

change order permitted the agency to shift the focus of its services from

reunification with Mother to adoption. See In re R.J.T., 9 A.3d 1179, 1186

n.9 (Pa. 2010) (acknowledging without endorsement Superior Court holding

that goal change releases agency from obligation to supply additional

reunification services). In this limited regard, because this Court vacated the

termination decrees entered pending the remand hearing and further trial

court action, we reject the trial court’s determination that, “Mother [was] no

longer a party to the dependency matter and ha[d] no standing to participate


                                    - 20 -
J-A27001-19


in the dependency matter” when she sought to participate in permanency

review. Trial Court Opinion, 6/25/19, at 22.

         Nevertheless, insofar as Mother argues that the trial court improperly

limited her ability to cross-examine Ms. Moy with respect to the permanency

review hearing, no relief is due. As the trial court cogently explained, Ms.

Moy’s testimony related to L.R.J.P.’s and J.M.C.P.’s dependency proceedings,

and the instant appeal from the February 27, 2019 orders concerns solely the

adoption proceedings, i.e., the children’s legal interests and the propriety of

the court’s decision to reinstate the May 2, 2017 decree terminating Mother’s

parental rights.     Indeed, both of the operative orders on appeal read, in

pertinent part, “THE COURT FURTHER ORDERS: Invol[untary] termination

decree of 5/2/17 is reinstated.” Order, 2/27/19. Accordingly, the scope of

Mother’s participation in the permanency review portion of the hearing is not

properly before us.      See In re Adoption of J.N.M., 177 A.3d 937, 947

(Pa.Super. 2018) (observing that because the “[m]other did not appeal any

orders emanating from the juvenile court in [the c]hildren’s dependency[,] all

that is before us is the propriety of the orphans’ court orders terminating

parental rights. . . . We may not decide an issue that is not properly before

us.”).

         Finally, we note that, in Mother’s previous appeal, she asserted that the

trial court erred in terminating her parental rights pursuant to § 2511(a)(1),

(2), (5), and (b). To the extent that Mother intended to raise her previously-


                                       - 21 -
J-A27001-19


unreviewed arguments in this appeal, we conclude that they lack merit. In

matters involving involuntary termination of parental rights, our standard of

review is as follows:

      The standard of review in termination of parental rights cases
      requires appellate courts “to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record.” In re Adoption of S.P., [47 A.3d 817, 826 (Pa.
      2012)]. “If the factual findings are supported, appellate courts
      review to determine if the trial court made an error of law or
      abused its discretion.” Id. “[A] decision may be reversed for an
      abuse of discretion only upon demonstration of manifest
      unreasonableness, partiality, prejudice, bias, or ill-will.” Id. The
      trial court’s decision, however, should not be reversed merely
      because the record would support a different result. Id. at [325-
      26, 47 A.3d at] 827. We have previously emphasized our
      deference to trial courts that often have first-hand observations of
      the parties spanning multiple hearings. See In re R.J.T., [9 A.3d
1179, 1190 (Pa. 2010)].

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013). “The trial court is free to believe

all, part, or none of the evidence presented and is likewise free to make all

credibility determinations and resolve conflicts in the evidence.” In re M.G.

& J.G., 855 A.2d 68, 73-74 (Pa.Super. 2004) (citation omitted).              “[I]f

competent evidence supports the trial court’s findings, we will affirm even if

the record could also support the opposite result.” In re Adoption of T.B.B,

835 A.2d 387, 394 (Pa.Super. 2003) (citation omitted).

      Instantly, the trial court terminated Mother’s parental rights pursuant to

23 Pa.C.S. § 2511(a)(1), (2), (5), and (b). We have long held that, in order

to affirm a termination of parental rights, we need only agree with the trial

court as to any one subsection of § 2511(a), as well as § 2511(b). See In re



                                     - 22 -
J-A27001-19



B.L.W., 843 A.2d 380, 384 (Pa.Super. 2004) (en banc). Here, we consider

§ 2511(a)(2) and (b), which provides as follows:

        (a) General rule.--The rights of a parent in regard to a
        child may be terminated after a petition filed on any of the
        following grounds:

           ....

           (2) The repeated and continued incapacity, abuse,
           neglect or refusal of the parent has caused the child
           to be without essential parental care, control or
           subsistence necessary for his physical or mental well-
           being and the conditions and causes of the incapacity,
           abuse, neglect or refusal cannot or will not be
           remedied by the parent.

        ....

        (b) Other considerations.--The court in terminating the
        rights of a parent shall give primary consideration to the
        developmental, physical and emotional needs and welfare
        of the child. The rights of a parent shall not be terminated
        solely on the basis of environmental factors such as
        inadequate housing, furnishings, income, clothing and
        medical care if found to be beyond the control of the parent.
        With respect to any petition filed pursuant to subsection
        (a)(1), (6) or (8), the court shall not consider any efforts by
        the parent to remedy the conditions described therein which
        are first initiated subsequent to the giving of notice of the
        filing of the petition.

23 Pa.C.S. § 2511(a)(2) and (b).

     With respect to § 2511(a)(2), we explained,

     In order to terminate parental rights pursuant to 23 Pa.C.S.A §
     2511(a)(2), the following three elements must be met: (1)
     repeated and continued incapacity, abuse, neglect or refusal; (2)
     such incapacity, abuse, neglect or refusal has caused the child to
     be without essential parental care, control or subsistence
     necessary for his physical or mental well-being; and (3) the



                                    - 23 -
J-A27001-19


      causes of the incapacity, abuse, neglect or refusal cannot or will
      not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa.Super. 2003) (cleaned

up). “The grounds for termination due to parental incapacity that cannot be

remedied are not limited to affirmative misconduct. To the contrary, those

grounds may include acts of refusal as well as incapacity to perform parental

duties.” In re A.L.D., 797 A.2d 326, 337 (Pa.Super. 2002) (cleaned up).

      With regard to § 2511(b), we apply the following analysis:

      Section 2511(b) focuses on whether termination of parental rights
      would best serve the developmental, physical, and emotional
      needs and welfare of the child. As this Court has explained,
      Section 2511(b) does not explicitly require a bonding analysis and
      the term ‘bond’ is not defined in the Adoption Act. Case law,
      however, provides that analysis of the emotional bond, if any,
      between parent and child is a factor to be considered as part of
      our analysis. While a parent’s emotional bond with his or her child
      is a major aspect of the [S]ection 2511(b) best-interest analysis,
      it is nonetheless only one of many factors to be considered by the
      court when determining what is in the best interest of the child.

            [I]n addition to a bond examination, the trial court can
            equally emphasize the safety needs of the child, and
            should also consider the intangibles, such as the love,
            comfort, security, and stability the child might have
            with the foster parent. Additionally, this Court stated
            that the trial court should consider the importance of
            continuity of relationships and whether any existing
            parent-child bond can be severed without detrimental
            effects on the child.

In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa.Super. 2015) (quoting

In re N.A.M., 33 A.3d 95, 103 (Pa.Super. 2011) (quotation marks and

citations omitted).




                                     - 24 -
J-A27001-19



      Previously, Mother argued that there was insufficient evidence to

establish that Mother refused or failed to perform parental duties, and

contended that any conditions that led to the placement of L.R.J.P. and

J.M.C.P. could be remedied.        Mother’s brief, 1664 EDA 2017, at 14.

Characterizing L.R.J.P.’s and J.M.C.P.’s time in care as brief and exaggerating

her progress toward completing the SCP goals, Mother claimed that DHS’s

evidence was insufficient to establish that the conditions that led to L.R.J.P.’s

and J.M.C.P.’s placement could not be remedied within an acceptable amount

of time. Id. at 15.

      With respect to § 2511(b), Mother contended that powerful parent-child

bonds existed between Mother and each of her sons. She highlighted evidence

that L.R.J.P. and J.M.C.P. ran to her in excitement at visits, and, although the

foster mother provided them with love and support, L.R.J.P. and J.M.C.P.

wanted to return to Mother’s home. Id. at 16. Mother asserted that there

was little evidence produced of the emotional consequences of terminating

her parental rights, and insufficient evidence that termination of Mother’s

parental rights would best meet the needs and welfare of L.R.J.P. and J.M.C.P.

Id.

      Mother’s contentions do not merit relief. As set forth in the recitation of

the evidence that DHS presented during the termination of parental rights

hearings, the certified record confirms that the trial court did not err in

involuntarily terminating Mother’s parental rights pursuant to § 2511(a)(2)

and (b).

                                     - 25 -
J-A27001-19



      Notably, the record demonstrates that Mother’s compliance with her

service plan goals was minimal.    Mother made some modest gains within

certain programs but she failed to address her substance abuse and mental

health problems, and she did not complete the parenting or housing

components of the plan. N.T. 11/14/16, at 15-19, 27-28. Similarly, even

though Mother finished a domestic violence programs through ARC, she

declined their offer to provide additional services to assist with employment

and housing, both of which she still lacks. Id. at 62-65.

      Mother’s compliance did not improve over the course of the dependency

proceedings. N.T., 2/16/17, 46-47.    She eventually completed a parenting

course and attended mental health treatment; however, the attending

psychologist testified that she would require six additional months each of

mental health treatment and substance abuse treatment before she could

demonstrate the stability necessary to care for L.R.J.P. and J.M.C.P. Id. at

18, 27-31, 34, 38. Dr. Russel opined that Mother’s completion of her still

unresolved mental health and substance abuse problems is essential to

reunification. Id. at 17-18.

      As it relates to Mother’s visitation requirement, the certified record

supports the trial court’s summarization of her lack of progression beyond

supervised visitation.

      Mother had supervised visits at the agency with [the c]hildren,
      once a week for one hour.           Mother did not progress to
      unsupervised visits at any point during the life of the case.
      Mother’s visits with [the c]hildren were reduced from three hours
      to one hour a week because Mother was unable to keep [them]

                                    - 26 -
J-A27001-19


      under control during the visits. [L.R.J.P. and J.M.C.P.] know who
      Mother is, but [they] do not respect Mother when she tries to
      discipline them. Mother consistently attended visits[; however,
      she] often got emotional . . ., which in turn upset [the c]hildren
      as well. Mother was unable to show that she can manage [both
      of the c]hildren at the same time or keep them safe. CUA was
      unable to recommend unsupervised visits for Mother at the time
      of the termination trial. (N.T. 11/14/16, pgs. 19-20, 26, 67-70,
      80; N.T. 02/16/17, pgs. 46, 57-58).

Trial Court Opinion, 6/25/19, at 16.

      Our review of the testimony adduced during the termination preceding

demonstrates that DHS satisfied its burden of proving the statutory grounds

to terminate Mother’s parental rights pursuant to § 2511(a)(2).         Stated

plainly, the certified record reveals that despite DHS assistance, service, and

programs, Mother cannot or will not remedy the continued parenting

incapacity which caused L.R.J.P. and J.M.C.P. to be without the essential

parental care, control, or subsistence necessary for their physical and mental

well-being. Mother did not improve her parenting skills over the course of this

case, and while she regularly attended the supervised visitations, she never

demonstrated the capacity to care for the children without supervision.

      Next, as it relates to the needs and welfare analysis pursuant to §

2511(b), the trial court found by clear and convincing evidence that no parent-

child bond existed between Mother and either of her sons which would be

detrimental to sever. It reasoned,

      [Although L.R.J.P.] indicated that he wanted to return to Mother
      and Father’s care, [he confirmed that he] would be okay with
      staying with the foster family. Children view Mother as more of a
      friend than a parent. Children are placed together in a safe,
      permanent, pre -adoptive home. Children appear comfortable in

                                       - 27 -
J-A27001-19


      the foster home. The foster parent indicated a willingness to
      maintain Children’s relationship with their siblings. The foster
      parent meet all of Children’s needs and go above and beyond for
      them. Children are treated as part of the foster family. The foster
      parents have a parent–child relationship with Children. Children
      have structure and discipline in the foster home and are much
      calmer. The foster parents also provide love, safety, and security
      for Children. The foster parents advocate for Children’s needs.
      Children are receiving mental health therapy, which they attended
      weekly, and were doing well. (N.T. 11/14/16, pgs. 28, 31-34, 81-
      82; N.T. 02/16/17, pgs. 53-54; N.T. 03/10/17, pgs. 14-18, 21,
      39-41). The trial court heard testimony that adoption is in
      Children’s best interest and that neither of them would suffer
      irreparable harm if Mother’s parental rights were terminated.
      (N.T. 11/14/16, pgs. 28; N.T. 02/16/17, pgs. 60-62; N.T.
      03/10/17, pgs. 19-20).       The DHS witnesses and the Child
      Advocate’s witness were credible.

Id. at 20.

      Moreover, the certified record demonstrates that the bonds that Mother

shares with her sons, who are now ages twelve and eight, respectively, are

more akin to bonds between friends than beneficial parent-child bonds that

are founded on structure and mutual respect. N.T., 11/14/16, at 29-30, 79-

80. In this vein, none of the professionals that testified about the children’s

needs and welfare opined that terminating Mother’s parental right would cause

irreparable harm to L.R.J.P. or J.M.C.P.

      As the certified record supports the court’s factual findings and the trial

court’s legal determinations are free of legal error, we do not disturb its

analysis pursuant to § 2511(b).       Succinctly stated, terminating Mother’s

parental rights best serves the children’s developmental, physical and

emotional needs and welfare.




                                     - 28 -
J-A27001-19



      For all of the foregoing reasons, we affirm the trial court orders

reinstating its May 2, 2017 decrees involuntarily terminating Mother’s parental

rights to L.R.J.P. and J.M.C.P.

      Orders affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/24/20




                                    - 29 -